Name: Commission Regulation (EEC) No 363/89 of 10 February 1989 fixing definitively the amount of the supplementary aid for dried fodder provisionally fixed for the period 1 November 1987 to 31 July 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/12 Official Journal of the European Communities 15. 2. 89 COMMISSION REGULATION (EEC) No 363/89 of 10 February 1989 fixing definitively the amount of the supplementary aid for dried fodder provisionally fixed for the period 1 November 1987 to 31 July 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, incereases in those prices by Regulation (EEC) No 2228/88 ( «) ; Whereas the changes in the aid rates are applicable from the dates of entry into force of the regulations fixing these rates, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1117/88 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Article 1 The aid rates for dried fodder that were provisionally fixed in the Annexes to Commission Regulations (EEC) No 3273/87 0, (EEC) No 3587/87 (8), (EEC) No 4015/87 ( »), (EEC) No 267/88 (10), (EEC) No 551 /88 ( »), (EEC) No 868/88 (12), (EEC) No 1 192/88 (l3) and (EEC) No 1517/88 (14) fixing the rate of the aid for dried fodder shall, with effect from the dates of entry into force of these Regulations, be as set out in the Annex to this Regulation . whereas, in the absence for the 1988/89 marketing year of a guide price for dried fodder and a percentage as referred to in Article 5 of Regulation (EEC) No 1 1 1 7/78 and of an intervention price for barley, the supplementary aid rates applicable between 1 November 1987 and 31 July 1988 for the months May 1988 to March 1989 were fixed on the basis of those either applicable for the 1987/88 or proposed by the Commission to the Council for the 1988/89 marketing year ; Article 2 The aid rates for dried fodder that were provisionally fixed in the Annex to Commission Regulation (EEC) No 1895/88 fixing the rate of the aid for dried fodder (l5) are confirmed. Whereas, by Council Regulation (EEC) No 2257/88 of 19 July 1988 fixing the guide price for dried fodder for the 1988/89 marketing year (3), the Council fixed the guide price and the precentage referred to in Article 5 of Regulation (EEC) No 1117/78 at the same levels as those used for the provisional fixing of the aid, except for the guide price in Spain ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas by Regulation (EEC) No 2390/88 (4) the Commission fixed for the 1988/89 marketing year the threshold prices for cereals and for certain classes of flour, groats and meal ; whereas the Council fixed the prices applicable to cereals for the 1988/89 marketing year by Regulation (EEC) No 2222/88 (*) and the monthly (*) OJ No L 197, 26. 7. 1988 , p. 28 . 0 OJ No L 309, 31, 10. 1987, p. 45. «) OJ No L 339, 1 . 12. 1987, p. 23 . ') OJ No L 378, 31 . 12. 1987, p. 21 . ") OJ No L 26, 30. 1 . 1988, p. 45. ") OJ No L 54, 1 . 3 . 1988 , p. 33 . ,?) OJ No L 87, 31 . 3 . 1988, p. 64. 13) OJ No L 111 , 30. 4. 1988, p . 84. 14) OJ No L 135, 1 . 6 . 1988, p. 56. ,s) OJ No L 168, 1 . 7 . 1988, p. 73. (') OJ No L 142, 30. 5 . 1978, pT 1 . (2) OJ No L 377, 31 . 12. 1987, p . 35. (3) OJ No L 199, 26. 7. 1988, p, 4. (4) OJ No L 205, 30. 7 . 1988, p. 74. 0 OJ No L 197, 26. 7 . 1988, p. 18 . 15.-2. 89 Official Journal of the European Communities No L 43/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 43/ 14 Official Journal of the European Communities 15. 2. 89 ANNEX SUPPLEMENTARY AID DEHYDRATED FODDER  PROTEIN CONCENTRATES Community as constituted at 31 December 1985 (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of November December January February March April May June July August September October 3273/87 1 . 11.1987 94,254 94,254 93,516 93,516 93,516 93,862 97,012 97,012 0,000 0,000 0,000 0,000 3587/87 1.12. 1987 96,608 95,997 96,160 96,160 96,424 99,251 99,251 0,000 0,000 0,000 0,000 4015/87 1 . 1.1988 llll 87,330 88,049 88,049 89,785 92,628 92,628 92,310 92,666 0,000 0,000 267/88 1 . 2.1988 llII 88,780 88,874 92,120 94,347 94,347 94,351 94,351 0,000 0,000 March April May June July August September October November December January February 551 /88 1 . 3.1988 90,083 90,709 93,384 93,384 93,544 93,544 92,150 0,000 0,000 0,000 0,000 0,000 April May June July August September October November December January February March 868/88 1 . 4.1988 81,914 84,155 84,510 87,091 87,091 86,265 86,994 86,496 86,496 0,000 0,000 0,000 * 1192/88 1 . 5.1988 \ : 72,476 73,423 78,226 78,226 77,723 81,559 81,180 81,180 80,760 80,760 80,760 1517/88 1 . 6.1988 65,151 70,656 70,656 70,150 77,555 77,164 77,426 76,982 76,982 76,982 Spain (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of November December January February March April May June July August September October 3273/87 3587/87 4015/87 267/88 1.11.1987 1.12.1987 1 . 1.1988 1 . 2.1988 72,194 72,194 74,548 71,456 73,937 65,270 71,456 74,100 65,989 66,720 71,456 74,100 65,989 66,814 71,802 74,364 67,725 70,060 79,362 81,601 74,978 76,697 79,362 81,601 74,978 76,697 0,000 0,000 74,660 76,701 0,000 0,000 75,016 76,701 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 March April May June July August September October November December January February 551 /88 1 . 3.1988 68,023 68,649 75,734 75,734 75,894 75,894 74,500 0,000 0,000 0,000 0,000 0,000 April May June July August September October November December January February March 868/88 1192/88 1517/88 1 . 4.1988 1 . 5.1988 1 . 6.1988 59,854 66,505 54,826 66,860 55,773 47,501 69,441 60,576 53,006 69,441 60,576 53,006 68,615 60,073 52,500 69,344 63,909 59,905 68,846 63,530 59,514 68,846 63,530 59,776 0,000 63,110 59,332 0,000 63,110 59,332 0,000 63,110 59,332 Portugal (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of \ November December January February March April May June July August September October 3273/87 1 . 11 . 1987 92349 92,349 91,594 91,594 91,594 91,948 95,169 95,169 0,000 0,000 0,000 0,000 3587/87 1 . 12. 1987 Il 94,756 94,131 94,298 94,298 94,568 97,458 97,458 0,000 0,000 0,000 0,000 4015/87 1 . 1.1988 Il 85,613 86,345 86,345 88,114 91,010 91,010 90,686 91,049 0,000 0,000 267/88 1 . 2.1988 \ Il 87,090 87,186 90,493 92,761 92,761 92,765 92,765 0,000 0,000 March : April May June July August September October November December January February 551 /88 1 . 3.1988 88,417 89,055 91,780 91,780 91,943 91,943 90,523 0,000 0,000 0,000 0,000 0,000 l April May June July August September October November December January February March 868/88 1 . 4.1988 80,095 82,378 82,740 85,369 85,369 84,528 85,270 84,763 84,763 0,000 0,000 0,000 1192/88 1 . 5.1988 Il 70,480 71,445 76,338 76,338 75,826 79,733 79347 79,347 78,920 78,920 78,920 1517/88 1 . 6.1988 llII 63,018 68,626 68,626 68,1 1 1 75,654 75,256 75,523 75,071 75,071 75,071 15. 2. 89 Official Journal of the European Communities No L 43/15 FODDER OTHERWISE DRIED Community as constituted at 31 December 1985 (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of November December January February March April May June July August September October 3273/87 3587/87 4015/87 267/88 1 . 11 . 1987 1 . 12. 1987 1 . 1.1988 1 . 2.1988 51,254 51,254 53,608 .50,516 52,997 44330 50,516 53,160 45,049 45,780 50,516 53,160 45,049 45,874 50,862 53,424 46,785 49,120 54,012 56,251 49,628 51,347 54,012 56,251 49,628 51347 0,000 0,000 49,310 51,351 0,000 0,000 49,666 51,351 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 March April May June July August September October November December January February 551 /88 1 . 3.1988 47,083 47,709 50,384 50,384 50,544 50,544 49,150 0,000 0,000 0,000 0,000 0,000 April May June July August September October November December January February March 868/88 1192/88 1517/88 1 . 4.1988 1 . 5.1988 1 . 6.1988 38,914 41,155 29,476 - 41,510 30,423 22,151 44,091 35,226 27,656 44,091 35,226 27,656 43,265 34,723 27,150 43,994 38,559 34,555 43,496 38,180 34,164 43,496 38,180 34,426 0,000 37,760 33,982 0,000 37,760 33,982 0,000 37,760 33,982 Spain (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of November December January February March April May June July August September October 3273/87 3587/87 4015/87 267/88 1 . 11 . 1987 1 . 12. 1987 1 . 1.1988 1 . 2.1988 29,194 29,194 31,548 28,456 30,937 22,270 28,456 31,100 22,989 23,720 28,456 31,100 22,989 23,814 28,802 31,364 24,725 27,060 36,362 38,601 31,978 33,697 36,362 38,601 31,978 33,697 0,000 0,000 31,660 33,701 0,000 0,000 32,016 33,701 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 li March April May June July August September October November December January February 551 /88 1 . 3.1988 25,023 25,649 32,734 32,734 32,894 32,894 31,500 0,000 0,000 0,000 0,000 0,000 April May June July August September October November December January February March 868/88 1192/88 1517/88 1 . 4.1988 1 . 5.1988 1 . 6.1988 16,854 23,505 11,826 23,860 12,773 4,501 26,441 17,576 10,006 26,441 17,576 10,006 25,61 5 17,073 9,500 26,344 20,909 16,905 25,846 20,530 16,514 25,846 20,530 16,776 0,000 20,110 16332 0,000 20,110 16,332 0,000 20,110 16,332 Portugal (Ecu/tonne) Regulation (EEC) No Date of entry into force of aid Aid fixed in advance for the month of November December January February March April May June July August September October 3273/87 1.11.1987 49,349 - 49,349 48,594 48,594 48,594 48,948 52,169 52,169 0,000 0,000 0,000 0,000 3587/87 1.12.1987 I 51,756 51,131 51,298 51,298 51,568 54,458 54,458 0,000 0,000 0,000 0,000 4015/87 1 . 1.1988 I I 42,613 43,345 43,345 45,114 48,010 48,010 47,686 48,049 0,000 0,000 267/88 1 . 2.1988 \ 44,090 44,186 47,493 49,761 49,761 49,765 49,765 0,000 0,000 March April May June July August September October November December . January February 551 /88 1 . 3.1988 45,417 46,055 48,780 48,780 48,943 48,943 47,523 0,000 0,000 0,000 0,000 0,000 April May June July August September October November December January February March 868/88 1 . 4.1988 37,095 39,378 39,740 42,396 42,396 41,528 42^70 41,763 41,763 0,000 0,000 0,000 1192/88 1 . 5.1988 ll 27,480 28,445 33,338 33,338 32,826 36,733 36,347 36,347 35,920 35,920 35,920 1517/88 1 . 6.1988 20,018 25,626 25,626 25,111 32,654 32,256 32,523 32,071 32,071 32,071